Citation Nr: 0112882	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-17 579	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered in April and June 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In VA Form 21-4138, dated in November 2000, the veteran 
raised the issue of entitlement to service connection for 
diabetes as a result of exposure to Agent Orange.  As this 
issue has not been adjudicated by the RO, it is referred 
there for appropriate action.  

The issue of entitlement to a compensable evaluation for 
bilateral hearing loss disability is the subject of a remand 
at the end of this decision.


FINDINGS OF FACT

1.  The veteran did not appeal a November 1997 decision by 
the RO, which denied entitlement to service connection for 
tinnitus.

2.  Evidence received since the RO's November 1997 decision 
is neither cumulative nor duplicative of that on file at the 
time of the decision and is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for tinnitus.

3.  The veteran's tinnitus is causally related to his 
service-connected bilateral hearing loss disability, which 
involves the neurosensory component of the ear. 


CONCLUSIONS OF LAW 

1.  The RO's November 1997 decision, which denied entitlement 
to service connection for tinnitus, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  The evidence received since the RO's November 1997 
decision is new and material to reopen the veteran's claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2000).

3.  Tinnitus is proximately due to or the result of service-
connected disability.  38 C.F.R. 3.310 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
tinnitus.  This is not the first time that such issue has 
been before the VA.  By a rating action in November 1997, the 
RO denied entitlement to service connection for that 
disorder.  Evidence on file at that time consisted of the 
veteran's service medical records; VA outpatient records, 
reflecting treatment in June 1972; medical records from the 
veteran's employer, dated from June 1972 to July 1982; 
private medical records, reflecting treatment from August 
1994 to February 1996; and reports of VA examinations 
performed in October 1996 and July 1997.  Such records and 
reports were negative for any evidence of tinnitus until July 
1997, and there was no evidence of a nexus between that 
disability and the veteran's service.  Therefore, the claim 
of entitlement to service connection for tinnitus was denied.  
The veteran was notified of that decision, as well as his 
appellate rights; however, he did not submit a Notice of 
Disagreement (NOD) with which to initiate an appeal.  
Accordingly, that decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  The veteran now seeks to 
reopen his claim of entitlement to service connection for 
tinnitus.  

If a claim for service connection was previously denied, the 
veteran must submit new and material evidence in order to 
reopen the claim.  38 U.S.C.A. § 5108.  "New and material 
evidence" is evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the RO's decision in 
November 1997 includes the report of a November 1998 VA 
audiologic examination which shows that the veteran has a 
bilateral sensorineural hearing loss. 

In April 2000, the RO granted the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability, for which it assigned a noncompensable 
evaluation, effective November 8, 1995.

A March 2001 report from a private otolaryngologist indicates 
that the veteran's hearing loss and subsequent tinnitus are 
compatible with noise induced high frequency deafness, and 
are compatible with the veteran's intense noise exposure 
during combat.  Such evidence is not only new and material, 
it shows that the veteran's tinnitus is proximately due to or 
the result of his service-connected bilateral hearing loss 
disability.  There is no evidence to the contrary; and 
therefore, the Board is of the opinion that service 
connection for tinnitus is warranted on a secondary basis.  
38 C.F.R. § 3.310.  


ORDER

The application to reopen the claim of service connection for 
tinnitus is granted.  

Entitlement to service connection for tinnitus is granted.



REMAND

The veteran also seeks entitlement to a compensable rating 
for his service-connected hearing loss disability. 

The RO's April 2000 decision on appeal, which granted 
entitlement to a noncompensable rating for bilateral hearing 
loss disability, was an initial rating award.  That rating 
was effective November 8, 1995.  

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating 
award is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
It does not appear, however, that the potential for staged 
ratings has been considered with respect to the issue of 
entitlement to a compensable rating for bilateral hearing 
loss disability.

In July 2000, the veteran underwent a VA audiological 
evaluation.  Although the report of that evaluation was 
received by the RO prior to the transfer of the veteran's 
claims folder to the Board, it has not yet been considered by 
the RO with respect to the issue of entitlement to a 
compensable rating for bilateral hearing loss disability.  
38 C.F.R. § 19.37(a).

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  When the foregoing actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a compensable rating for bilateral 
hearing loss disability. In so doing, the 
RO must consider the report of the VA 
audiological evaluation, performed in 
July 2000, and the potential for staged 
ratings noted in Fenderson.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals



 


